DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable as amended by the applicant. The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding Amended Claim 1, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose wherein a sole plate having a forefoot region, wherein the sole plate has a first side and a second side opposite the first side; and a stiffness enhancing assembly disposed in the forefoot region of the sole plate, the stiffness enhancing assembly comprising: a compression member disposed at the first side of the sole plate, wherein the compression member has a compression-member length; a tensile member disposed at the second side of the sole plate from the compression member; wherein the tensile member has a tensile-member length; wherein the tensile member is spaced apart from the compression member by a gap 

Regarding Amended Claim 15, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose wherein a sole plate having a forefoot region, wherein the sole plate has a first side and a second side opposite the first side; and a stiffness enhancing assembly disposed in the forefoot region of the sole plate, the stiffness enhancing assembly comprising: a compression member disposed at the first side of the sole plate, wherein the compression member has a compression-member length; and a bowed tensile member disposed at the second side of the sole plate from the compression member and having an anterior portion, a body portion, and a posterior portion arranged longitudinally and descending below the compression member such that the body portion is spaced apart from the compression member by a gap when the sole structure is in an unflexed, relaxed state, wherein the tensile member has a tensile-member length; wherein dorsiflexion of the sole structure causes the compression member and the tensile member to progressively close the gap; wherein the tensile member and the compression member have a uniform thickness along a respective one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Timothy K Trieu/Primary Examiner, Art Unit 3732